Title: To Thomas Jefferson from William Short, 22 October 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Oct. 22. 1792

In my last of the 15th. ulto. I treated in a manner which I fear you will have found much too diffuse, the subject then in question. In letters which are to cross the Atlantic I find it difficult not to run into that fault—and particularly as I have myself had so much more reason to complain of the laconicism than of the diffusion of my correspondents on that side of the ocean.
Instead of sending you a duplicate of that letter I will briefly recapitulate a part of its contents. I shewed you that the diplomatic system of European powers had gone through a total change. That almost all Ambassadors were now called Ambassadors extraordinary—that  the second order of foreign ministers (namely Env. Extr. and Min. Plenipo:—Env. Ext.—Min: Plenipo) was much augmented in number—and that the third order (namely Ministers—Ministers Resid. Residents &c.) had in consequence gone into disuse—or was reserved only for the lowest and most insignificant courts. Usage has therefore introduced a difference in their manner of being treated, which places them out of the line of the corps diplomatique as it were. This is the more observable and the more humiliating in proportion as the corps diplomatique is more important in the place of their residence—of course it would be less so at Paris or London than elsewhere—and much so here where what they call the court, lives in some respects in society, and where the corps diplomatique is an object in the eyes of every body.
Here for instance the usage is for the court to have what they call a circle—where every body who can put on a dress coat may go to look at them, and here ministers of the third order when there are any, chargés des affaires, Secretaries of legation, and private secretaries—agents who are a class of people who act for little princes or perform subordinate offices for great ones (you recollect Dumas did not chuse to be put in that class when letters were addressed to him) are admitted. The court is in the usage also to give suppers where all foreign ministers are invited (except the third order) all foreigners who are presented to them, and all the principal inhabitants of the Hague—the first of these suppers was given a few nights ago (the court having lately returned here)—my not being there has been already the subject of the commerage of the Hague—some said one thing and some another—that it was a mark of the displeasure of the court—that it was to please England—and what not—those who knew the real reason sometimes gave it—but not always—this would have been stopping a source of table talk—if there was nothing more than not going to an ennuyeux souper, I should consider it an advantage—or if it was only a circumstance that was personally disagreeable, I should not probably think it worth while to trouble you with it. But it seems to me that it is a desirable thing for every country to have their minister treated with as much respect as others, for various reasons and certainly more important for new countries than for old ones, whose place is already fixed in the public mind—and who have fleets or armies to insure respect.
Formerly the greatest crowns kept Residents but now only the most insignificant countries employ them or at the most insignificant courts. And if we chuse to keep up a connexion of this sort with European powers we must conform to their usages. I am at present the only person of the third order here. Poland has indeed a Resident, but  he is only a chargé des affaires, the Envoy having lately left this place. It seems a little bizarre that on the one hand recieving marks of confidence which were certainly never given in a greater degree to any Ambassador ordinary or extraordinary, as to the amount of monies placed under my negotiation and at my disposition, I should on the other be kept in a grade which subjects me to be placed in a line with all the inferior tribe of agents, consuls &c, &c, which variety or convenience have given birth to. I am persuaded the present usage of ministers of the third order, was not known or adverted to in America—at least it was unknown to me until I came to enquire into and experience it.
This is the more disagreeable because the economy of the U.S. is not consulted in it. England for instance would employ five min. ple. and pay much less than the U.S. do for two Min. Plen—and three min. rest.—and supposing it proper as it certainly is to make a difference between courts, two Env. Extr. and three Min. Plen—as paid by England would cost only 30,820 dollars per Ann:—whereas the present establishment of the U.S. of two Min. Plen. and three Min. Rest. cost 31,500 dollars per Ann.—and I do not suppose that there is in the whole diplomatic sphere a single individual who will pretend to say that it is either as honorable or as advantageous for the U.S.
I informed you in my last also of the usage of some of the European courts in their diplomatic system—and particularly of England and Portugal, recommending the example of the first. And I mentioned my opinion with respect to what would be proper for the U.S. It seems to me to be desired that the greatest possible latitude should be left to the President. If Congress were only to note the gross sum for the foreign department, leaving all the rest to him it would be best—if not they should at least allow him to employ the grades he thinks proper—the salary and outfit of each not to surpass a given sum. In that case an establishment of the following nature would cost little more than the present and be certainly more honorable—(I leave the salaries of London and Paris as at present, on account of their present occupants)—


2. Env. Extr. at
9000 d.
18000
}
doll. 36,500 instead of
{
2. Min.


}
doll 34,200


2. Sec. with the


 Plen. at
9000 d
18000


 table of the


 2  Sec. at
1350 d
2700


 ministers
1000 d.
2000





3. Min. Plen. at
5000 d.
15000
 3  Mins.




3. Sec. with the


 Rest. at
4500 
13500


   table of the


 
 
 
 




   Minister
500 d.
 1500


 






viz. five ministers of the second order would be employed—instead of two of the second and three of the third. And if the three Secretaries were not added, the expence per Ann. would be only 800. dollars more than at present. It is to be desired however that there should be a Secretary with each minister for the purpose of keeping the archives of the mission, so as to be always a guide for future ministers.
I am exceedingly sorry not to have had an opportunity of acquiring the same information on this subject prior to the late establishment made by Congress and the appointments which succeeded—but I hope it is not now too late, as the system must be acknowleged by all to be defective and capable of improvement. It will certainly be improved in time, but then I shall probably have no other interest in it than every other citizen of the U.S.
Indeed I have always observed a kind of fatality as to myself in never reaping the crop I make preparations for—insomuch that if I were disposed to be superstitious I should fear ever to prepare for what I most desire. One among a thousand instances of this kind is what has happened in this appointment. After the delay which took place in naming the Minister for Paris—and after having been employed successfully in the delicate trust at Amsterdam I could not help flattering myself the choice would fall on me. In consequence thereof I sat myself most industriously to work to fit myself for being employed. I began a regular course of reading in the droit public and an examination of the treaties which form the basis of the connexion of the several European powers, beginning with those of Westphalia which gave a new face to these connexions—and of the negotiations which produced those treaties and the principal succeeding ones in the last and the present century, a knowlege which I felt I should have occasion for. During this time M. Morris who although much better acquainted with what was to be the issue of the appointment, was differently employed—from Chargé des affaires of Mr. R. Morris he became at once Min. Plenipo: of the U.S. and will certainly find himself not at a loss, being one of those privileged geniusses who possesses by intuition all the knowlege he has occasion for.
I do not mean to say that I repent the trouble I took in fitting myself for a line in which it is much less probable now that I shall remain than it was then, but only to remark the piquevil of seeing the place after my preparation go into the hands of another who took no trouble of that sort, and who was then employed in negotiating both for his employer and himself in landjobbing &c, and who seemed to have been allowed exactly the time he wished to close those kind of affairs, whilst I was kept as a stopgap for his convenience—for from the time  the act was passed in the session of 1790, after which the minister was to have been appointed, until M. Morris’s nomination, no other circumstance presents itself so naturally as the cause of the delay: and Mr. Morris’s proceedings and sayings all tend to confirm that idea.
They leave no doubt that he had been consulted by the President, and knew he was to be nominated since he told me so previous to the nomination being made. The President consulted M. Pinckney also. I alone was not consulted—for although my sentiments were known to you they were not to the President. I had no alternative left—to accept what was offered or to be dismissed without even a certificate of good behaviour—was all that was within my power. And this after having been made to pass through the fogs and ice and bogs of Holland during two winters successively—after having been charged with the anxiety of money responsability—and having exposed myself during the rest of my life to be called to the bar of public opinion by every envious calumniator, who may chuse it. I felt in the beginning that the mission was a mark of honorable confidence—yet if I had had the alternative of refusing it I most certainly would have done it. The injury the public service would have recieved from the delay of my refusal—the reliance that was placed on my accepting did not admit of hesitation although I felt it was the most disagreeable charge I could possibly take on myself. I hoped also if satisfactorily fulfilled that I should be rewarded by the honorable testimony of the appointment at Paris, which from the two persons who had previously filled it was unquestionably the most flattering place within the disposition of government (others may judge whether it will be in future equally flattering). The place I now have may perhaps be considered as a sufficient reward for the commission at Amsterdam which I do now most sincerely repent having ever been honored with notwithstanding it was executed with much more success than was expected and perfectly to the satisfaction both of the President and the public, as the Secry. of the treasury has informed me. However I think I may suppose that even if I had not been sent to Amsterdam, it is probable I should have stood more forward than any other for this place—for I really do not see where another person could have been found who would have quitted other lines to cross the sea for a place which seems to be threatened with death at the moment of its birth.
A letter which I have lately recieved from the Sec. of the Treasury, adds certainly to the honorable confidence which the President is pleased to place in me—but increases at the same time in a very unexpected degree the responsibility as to the French debt which I had at least flattered myself, as M. Morris had done also, was a part  of his appanage as Minister at Paris. This surprized me the more as it was not originally the President’s intention that any other than the Minister at Paris should be charged with this business—for in his original instructions to the Sec. of the Treasury, of which he sent me a copy when I was first ordered to Amsterdam—one article is that he the Secry. shall employ me in making the loans—and in any transaction with the French government as to the debt, he shall employ the representative of the U.S. at Paris for the time being.
In consequence thereof whilst the nomination was uncertain I delayed whatever admitted of delay with respect to the French debt and particularly the settling the indemnity to be allowed them for the depreciation on assignats which the Secy. had authorized me to do. I reasoned thus: either I shall be appointed to Paris or I shall not. If appointed I can then settle this indemnity—if not appointed it is a proof that another enjoys more of the President’s confidence than I do, and of course more proper to settle this delicate point. When Mr. Morris arrived in Paris I put him in possession of every thing that had passed on this subject—and he took it up as a part of his mission—indeed long before his nomination was made he had been more active—and seen more people—and had more rendezvous with the ministers about American affairs—and the American debt particularly than I had. It was natural therefore when clothed with a public character that the business should pass wholly into his hands—and it was with pleasure that I felt myself exempted from this part of the money transactions. Every thing is so easy to Mr. Morris in conversation—every obstacle is got over with so much facility in his plausible language that I did not doubt that this business of indemnity would be settled speedily and advantageously for the U.S. Large sums remained in our bankers hands to be paid to France—they had been there for some time in hopes of their being converted into American productions for succour to the French islands—a business which he had labored with much industry. When I left Paris it was agreed I should delay ordering those payments until he should have fixed the depreciation of former payments—and that of the intended one. Finding that he delayed it I urged him with frequent importunity—every letter gave me hope the delay would immediately cease—and to a man who levels mountains and fills vallies with a few phrases I flattered myself an operation of paying money, where the creditor would certainly not occasion delay, would be an affair of a few moments. I warned him often of the necessity of terminating the business with the then existing government which was evidently drawing to an end. Nothing however was done as to the indemnity and a few days only before the King’s suspension, an agreement was made with the commissaries for the  payment of 1,625,000 florins according to the then rate of exchange, which might have been done just as well six months before, and even without consulting with the commissaries, since it was nothing more than remitting money by bills of exchange, nothing being settled as to the indemnity—before the payment could be made the King’s suspension was known, as the same post brought Mr. Morris’s order for the payment and the account of the suspension. This of course introduced some doubts as to the business in my mind—in M. Morris’s none at all as he said—however he then discovered doubts as to the propriety of his powers, and after having occasioned this delay and made this arrangement which took the business entirely out of my hands and placed it beyond my reach, he found probably the best way for him was to find out the inadequacy of his powers and wrote me, he was determined not to take another step having just discovered from a reexamination of his powers and from your having charged him with a particular transaction that the business was committed wholly and of course exclusively to me.
On the 17th. of Aug. (viz. the day after recieving the account of the King’s suspension and M. Morris’s order to have the 1,625,000 florins paid to the French bankers at Amsterdam) I recieved the letter above alluded to from the Sec. of the treasury informing me that it was the President’s intention that the whole of this business should remain with me. At any time this (however honorable it may appear) would have surprized me (after the President’s original instructions and M. Morris’s nomination) and would still more have pained me as money transactions are those which of all others are most disagreeable to me, and particularly when employed alone contrary to my repeated sollicitations to the Sec. of the treasury. But at present, this business having been undertaken, delayed, and put of my reach in my part, and brought into a situation which I by no means approved, my anxiety was much increased. I did not communicate this letter to M. Morris because I wished him to consummate the operation he had begun as to the 1,625,000 florins and because, there being no government then existing in France with whom I could treat or act, I hoped to be able previous to the resurrection of a new one, to obtain of the President that he should unite in this commission with me the Ministers at London or Paris or both; which I have asked in my letter to the Sec. of the treasury. The long interruption of the French post has prevented my hearing from M. Morris whether he persisted in taking no other step in the payment he had agreed for, (as he had announced to me) and for which the bill endorsed by our bankers to the commissaries of the treasury was remitted to him.
As the matter stands the U.S. have lost the advantage of settling the  indemnity to be allowed for depreciation, with the government which created the assignats. A long delay will take place in making future payments, on account of the situation of France and in the mean time they are paying a dead interest on the large sums in the hands of their bankers—a payment that has been effected since the King’s suspension (by M. Morris’s repeated opinion in favor thereof notwithstanding my doubts as repeatedly expressed to him as to the propriety) it was agreed for a few days prior to the King’s suspension. These disadvantages to the U.S. are to be imputed either to M. Morris or to me; and when I consider the idea of his infallibility entertained by many and the confidence placed in him by others, I must suppose that condemnation will be passed on me. However the Sec. of treasury, who has every article under his eyes and who has known every thing which I have done and left undone in this business from the reception of his first letter as to the indemnity in Octob. last will I am sure acknowlege that I am not in the wrong and that every idea of delicacy and propriety commanded imperiously the line I marched in. I imagine the public letters addressed to the several heads of departments are open of course to all, and I hope you will have taken the trouble to have read those I have written to the Secy. of the treasury on these subjects particularly in the course of the present year. I do not pretend to question M. Morris’s infallibility, still it is a self evident truth with me that without him, these things would not have taken place. I don’t doubt that in other lines he has rendered and will continue to render services as Minister of the U.S.—which will more than counterbalance such inconveniences and delays.
At least he cannot but be satisfied with his lot, which has given him all the roses and me all the thorns in this business. He is placed at one jump in the most desirable place within the gift of the U.S. He has only to live and enjoy himself as long as France remains as at present and without any thing to do he has a salary nominally the double of mine—at a place where the expences are not greater than here, and where the present gain on the exchange alone is fully adequate to his expences. I am removed from thence, sent here where every thing is disagreeable and expensive in the extreme—obliged to correspond with two departments—and employed in a business more delicate, and filled with much more anxiety than any he can have since he is even exempted from the responsibility of the debt formerly destined to the Minister at Paris, and now devolved on me as well as the loans. For this I am put in a commission, which from its rank places me below every decent citizen of the Hague and every foreigner who passes—and uncertain even as to the continuance of such a place and obliged  to hope for it as a favor; from the situation into which I have brought myself by addicting myself to this career, contrary to your friendly advice, and which I now feel the necessity of continuing, for several reasons and particularly from a desire not to return to America after so long an absence with a grade which can never be honorable and by which I should in future be always measured, if it were thought worth while to think of me at all, instead of leaving me in the dust; where it would have been fortunate for me if I had always remained, instead of placing my happiness on the will of others—but it is now too late to look behind. I said M. Morris’s salary was the double of mine—but in fact taking the rise of some articles in their price on one hand and the exchange with Paris on the other he may be considered as having had an outfit of between 70 and 80,000 livres—and a salary of the same. His house rent for instance costs 3,500 livres which according to the exchange at the time of his renting it would make about 900 florins which would be the price of a very small house here.
When I commenced this letter it was with the intention of its being a short one merely to recapitulate my last—but unfortunately my mind wandered on a subject which never fails to carry me much beyond my intention and wish. I keep it therefore out of view as much as possible—and with others I find it practicable—but with you my dear Sir I find it impossible not to give way more than I ought to do to complaints, which though vain, relieve me for a moment from the load under which my mind constantly labors in reflecting on the manner in which I was treated during the suspension of the appointment and the preference given to a person whose appointment added to my mortification in my own view—and dishonored me in the view of many at Paris. I have said too much and too often on this subject. I hope time will cicatrize the wounds which my feelings experienced on the occasion—and as I ever have so I will continue to wish for the advantage of the U.S. in all their transactions both at home and abroad to whose hands soever they be committed. So long as I remain in their service I will not confine myself to wishes alone but make every effort to execute the orders which may be given me in the manner the most conducive to their interests. With these assurances, and the repetition of those of my unalterable attachment, I beg you my dear Sir, ever to consider me as Your friend & servant

W: Short


P.S. I suppose it probable you will know before the receipt of this letter whether the funds will be allowed for the continuance of this place. I hope as soon as you do you will be so good as to let me know it by a few lines, by duplicate at least—and also the probable intentions of the  Prest. I hope the third order will be abolished and that wherever I may be employed it will be with the addition of Plenipo:—Coeteris paribus I think I should prefer the Hague to Madrid. I wish it were possible to be consulted previously—but suppose this may be difficult—however after what has happened I should perhaps have some right to ask it, if the public interests would not suffer. I should like also to have a conditional congé in the case I should chuse to return to America next spring, though I am not certain I should make use of it.

